NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MAG INSTRUMENT, INC.,
Appellcmt,
V.
THE BRINKMANN CORPORATION,
Cross-AppelIant.
2011-1052, -1053
(Opposition N0s. 91164169, 91164340, and 91163534)
Appea1 from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.
ON MOTION
ORDER
Tl1e Brinkrnann Corporation moves for a 14-day ex-
tension of tin1e, until April 13, 2011, to file its principal
brief, until May 23, 2011, for l\/lag Intrument, Inc. to file
its reply brief, and until June 6, 2011 for The Brinkmann
Corporati0n to file its reply brief.
Upon consideration thereof

MAo1NsTRoMEN'r v. BR1NKMANN o0RP
IT ls 0RDERED THAT:
The motion is granted
FoR THE CoURT
 0 6  /sf Jan Horbal__\[
Date
ccc Robert C. Weiss, Esq.
Gary A. Clark, Esq.
s21
J an Horb aly
C1erk
'3~r.“22§§l*’tifZTt»@t=,r°“
APR 0 6 2011
JAl|'URBAl.¥
am